Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport, May the 8th 1781 10 P.M.
                        
                        I this moment received a billet from the Consul of France at Boston in the following words "The frigate La Concorde is arrived at Boston; Sunday at night, after a passage of 42. days; The Commodore
                            De Barras is on board with the Viscount de Rochambeau" I expect they will arrive here to morrow and your Excellency may
                            well think that I wait for them with great impatience. I believe it will be necessary as soon as we have received our
                            Dispatches that we should have a conference with your Excellency; By the next express, I shall inform you of it. your
                            Excellency may, however fix upon the place for our meeting. The Commodore is above sixty years of age, a particular friend
                            of Count D’Estaing, he commanded his van-guard when he forced the entry of this harbour. I am with respect and personal
                            attachment, Sir, your Excellency’s most obedient humble servant
                        
                            le cte de Rochambeau
                        
                        
                            I beg of your Excellency to send a copy of this Letter, to the Chevalier De La Luzerne, if you have an
                                opportunity.
                        

                    